1

2

3

4

5                              UNITED STATES DISTRICT COURT
6                                    DISTRICT OF NEVADA
7                                               ***
8    DONEALE FEAZELL,                               Case No. 3:16-cv-00313-MMD-VPC
9                                     Petitioner,                    ORDER
            v.
10
     RENEE BAKER, et al.,
11
                                  Respondents.
12

13         Respondents’ motion for enlargement of time (ECF No. 36) is granted.

14   Respondents will have until November 18, 2018, within which to file their response to

15   Petitioner’s amended petition for writ of habeas corpus in this case.

16         DATED THIS 5th day of October 2018.

17

18                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
19
20

21

22

23

24

25

26
27

28
